UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6603


BRADLEY SHANE SHEPPARD,

                Petitioner - Appellant,

          v.

WARDEN OF FCI ESTILL,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:10-cv-03220-RMG)


Submitted:   July 26, 2012                  Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Shane Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bradley   Shane      Sheppard,   a   federal   prisoner,    appeals

the district court’s order construing his post-judgment motion

as a Fed. R. Civ. P. 60(b) motion for relief from the district

court’s order dismissing his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         See Sheppard v. Warden of FCI Estill,

No. 1:10–cv–03220-RMG (D.S.C. Mar. 19, 2012).              Further, we deny

Sheppard’s motion for the appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before    the    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2